Case 2:20-cv-11440-GW-AS Document 12 Filed 01/04/21 Page 1 of 2 Page ID #:138

                                                                                JS-6
  1
                            UNITED STATES DISTRICT COURT
  2
                           CENTRAL DISTRICT OF CALIFORNIA
  3
  4
      CRISTIAN RANGEL, an                       Case No. CV 20-11440-GW-ASx
  5   individual;
  6                    Plaintiff,
                                                JUDGMENT PURSUANT TO
  7          v.                                 FEDERAL RULE OF CIVIL
                                                PROCEDURE 68
  8   FORD MOTOR COMPANY, a
      company, and DOES 1 through 10,
  9   inclusive,                                Assigned for all purposes to the Hon.
                                                George H. Wu
10                     Defendants.
11
12
13
14
15          TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF
16    RECORD:
17          Plaintiff, Cristian Rangel (“Plaintiff”), having accepted Defendant Ford
18    Motor Company’s (“Ford” or “Defendant”) Offer of Judgment pursuant to Rule 68
19    of the Federal Rules of Civil Procedure, submits the following Proposed Judgment:
20          1.     Judgment is entered in favor of Plaintiff and against Defendant in the
21    sum of $54,775.16. Ford will pay this amount within seven (“7”) days after Plaintiff
22    delivers the Subject Vehicle to Ford.
23          2.     Plaintiff will deliver the 2016 Ford Flex (“Subject Vehicle”) to Ford
24    on a date, time, and place mutually agreeable no later than ninety (“90”) days from
25    the date this Judgment is entered.
26          3.     Plaintiff will surrender the Subject Vehicle with clear title, free and
27    clear of all liens and encumbrances, other than any outstanding loan amounts,
28    which Ford will discharge itself by payment from the proceeds of the amount

                                        [PROPOSED] JUDGMENT
Case 2:20-cv-11440-GW-AS Document 12 Filed 01/04/21 Page 2 of 2 Page ID #:139



  1
      enumerated in paragraph 1.
  2
            4.    Plaintiff’s attorneys’ fees and costs will be paid pursuant to Civil Code
  3
      Section 1794(d), to be determined by this Court to have been reasonably incurred
  4
      by Plaintiff in connection with the commencement and prosecution of this action.
  5
            5.    Ford waives all claims it may have for costs and fees.
  6
  7
      Dated: January 4, 2021                __________________________________
  8                                         HON. GEORGE H. WU,
                                            United States District Judge
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                                      [PROPOSED] JUDGMENT
